DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group II, claims 11-16, 19-23 in the reply filed on 7/15/2021 is acknowledged. Applicant's election with traverse of Species R1 of at least 18 carbon atoms, Species R2 hydrocarbyl groups containing 10-80 carbon atoms, Species R3 of at least 18 carbon atoms, Species R4 of hydrocarbyl groups containing 10-80 carbon atoms, Species R5 of hydrocarbyl groups containing 10-80 carbon atoms, and the alcohol mixture has a dispersed chain length ranging from C10-C60 in the reply filed on 7/15/2021 is acknowledged.
The traversal is on the ground(s) that there is no serious burden.  This is not found persuasive because
Unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more special technical features. See MPEP 1850. Restriction practice for applications entering the National Stage under 35 U.S.C. 371 is covered under MPEP Chapter 1800 (MPEP 801) which is governed by the unity of invention and does not require a serious burden of searching (MPEP 1893.03(d)).
Applicant argues that the amendments to the claims now recite such that when R2 is hydrogen the other R2 is different while Heimsch requires both R2 groups to be hydrogen.
This is not persuasive because the amended limitation was not present in the claims that had been originally presented. The claims originally presented and acted upon by the Office on their merits determine the invention elected by an applicant in the application. See MPEP 818.02(a). Since the originally presented claims acted on by the examiner did not recite the amended limitation argued by the Applicant, the restriction is properly maintained and Applicant’s arguments are not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3, 5-7, 10, 24-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/15/2021.
Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 misspells “tetradecene” as “tetradecane”. Tetradecane is not an alpha olefin and this is a clear typographical error. This spelling error is also present in non-elected claim 5.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-16, 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites in the second to last line “wherein R4 and R5 are the same or different, and wherein either R4 or R5 is hydrogen, R4 and R5 are different,”. This recitation is indefinite because the claim recites that either R4 or R5 is hydrogen, that R4 and R5 are different, and that R4 and R5 are the same or different. The claim explicitly includes an embodiment (where R4 
It is noted that the amendment to claim 11 “and wherein either R4 or R5 is hydrogen,” results in an inconsistency with claims 12 and 23. Claim 23 recites approximately 50-200% of the dicarboxylic acid is esterified. However, claim 23 depends from claim 12, which depends from claim 11, which recites either R4 or R5 is hydrogen. When R4 or R5 is hydrogen, the dicarboxylic acid is 100% esterified (where 100% corresponds to one mole of alcohol and one mole of dicarboxylic acid). Claim 11 does not include embodiments where both R4 and R5 are hydrogen (corresponding to less than 100% esterification), embodiments where maleic anhydride is present (also corresponding to less than 100% esterification), or embodiments where both carbonyl groups on the dicarboxylic acid are esterified (corresponding to more than 100% esterification). It is noted that this issue results from requiring claim 11 to have a hydrogen at either the R4 or R5 position.
Additionally, claim 11 recites “and R4, if not hydrogen, is broadly dispersed, wherein R4 comprises a weight fraction of carbon numbers greater than 30”. As drafted, it is unclear whether the limitation “wherein R4 comprises a weight fraction of carbon numbers greater than 30” is included in the proviso that R4 is not hydrogen. The same language is used for R5. It is suggested that the claim be amended to recited “and R4, if not hydrogen, is broadly dispersed and comprises a weight fraction of carbon numbers greater than 30”.
Claim 11 recites “broadly dispersed”. The term "broadly dispersed" in claim 11 is a relative term which renders the claim indefinite. It is noted that the term ‘broadly dispersed’ is defined in the instant specification as having both short and very long side chains. See instant 
Prior Art
In view of the indefinite issues above, no prior art rejections are presented at this time.
Relevant prior art includes Rossi (US 4,514,314) and Tashiro (JP 2005-258090).
Rossi teaches an ester of an alpha olefin/maleic anhydride copolymer (abstract) and provides an example where a C18 alpha olefin is polymerized with maleic anhydride (col. 3, ln. 40-55) followed by esterification with a C32-C36 alcohol (col. 4, ln. 50-60, col. 3, ln. 3-21). This meets the formula in claim 11 when R3 is C16, R4 and R5 are C32-C36 hydrocarbyl groups.
Rossi teaches an equimolar amount of anhydride and alpha olefin (col. 2, ln. 33-45) which gives the claimed repeat units. Rossi teaches the molecular weight is about 2,000-10,000 (col. 2, ln. 33-45) which results in about 2-8 repeat units when a C18 alpha olefin (MW of about 252) and a C32-C36 maleic anhydride diester (MW of about 992) are present as in example 5 of Rossi. The C32-C36 alcohol corresponds to a dispersed ester group having a weight fraction of carbon numbers greater than 30.
Rossi falls outside the scope of claim 11 because Rossi requires a diester of the maleic repeat unit while claim 11 requires either R4 or R5 of 
    PNG
    media_image1.png
    131
    150
    media_image1.png
    Greyscale
 to be hydrogen which results in a hemi-acid or semi-ester and not a diester.
Tashiro teaches the copolymer derived from octadecene and maleic anhydride which is esterified with lauryl alcohol (¶ 146-150) having the repeat units 
    PNG
    media_image2.png
    95
    335
    media_image2.png
    Greyscale
 having the weight average molecular weight of 80,000 (¶146-150). This gives about 160 octadecene repeat units, of which at least 80%, or 128, are expected to be adjacent to a maleate group which is outside the claimed range. However, Tashiro teaches the molecular weight of the polymer is 5,000 to 500,000 (¶ 62) which gives a number of octadecene repeat units of about 10-1004. This results in an overlapping number of repeating units corresponding to the claimed “n”.
Tashiro fails to teach an example where the ester group has a weight fraction of carbon numbers greater than 30. Additionally, Tashiro teaches a maleic anhydride comonomer which is not within the scope of the copolymer of the formula 
    PNG
    media_image1.png
    131
    150
    media_image1.png
    Greyscale
 recited in claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764